DETAILED ACTION
	Claims 1-26 are pending in the present application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	The claim to priority to 62/931,430 filed on November 6, 2019 is acknowledged in the present application file.
Information Disclosure Statement
	The Information Disclosure Statement filed on March 9, 2021 has been considered by the Examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, 6, 10, 11, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Blank et al. (Journal of Medicinal Chemistry, 1975, 952-954) in view of Patani et al. (Chemical Reviews, 1996, 3147-3176).
	Blank et al. teach the compound 
    PNG
    media_image1.png
    67
    193
    media_image1.png
    Greyscale
, which corresponds to the present claims where X1 is C(O), RD and RE are hydrogen, RF-RH are phenyl, RA and RB are hydrogen, and Y is bromide.  The compound is shown to have anti-hypoglycemic activity when administered orally.  See compound 2a, page 953, Table II and Biochemistry, page 954.
	Blank et al. do not teach where the phenyl group attached to the carbonyl group is a thiophene as required by the present claims.
	Patani et al. teach that the replacement of phenyl for thiophene as a classical bioisostere replacement results in analogues with retention of biological activity within different series of pharmacological agents.  See page 3158, Section E. Ring Equivalents.
	The person of ordinary skill in the art would be motivated to modify the compound of Blank et al. to replace the phenyl ring adjacent to the carbonyl group with a thiophene ring as Patani et al. teach that the replacement is a classical bioisosteric replacement which has yielded active analogues in different series of compounds in the past.  With the results taught by Patani et al., there would be a reasonable expectation of success that the same change in the compound of Blank et al. would yield a new compound with anti-hypoglycemic activity.
	Therefore, the claims are prima facie obvious.
Claims 1-3, 5, 6, 10, 11, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhaowen et al. (Medicinal Chemistry Research, 2007, 380-391) in view of Patani et al. (Chemical Reviews, 1996, 3147-3176).
	Zhaowen et al. teach the compound 
    PNG
    media_image2.png
    64
    175
    media_image2.png
    Greyscale
, which corresponds to the present claims where X1 is NHC(O), RD and RE are hydrogen, RF-RH are phenyl, RA and RB are hydrogen, and Y is chloride.  The compound is shown to have anti-cancer activity.  See compound 2a, page 381 and  Table 4, page 383.
	Zhaowen et al. do not teach where the phenyl group attached to the amide group is a thiophene as required by the present claims.
	Patani et al. teach that the replacement of phenyl for thiophene as a classical bioisostere replacement results in analogues with retention of biological activity within different series of pharmacological agents.  See page 3158, Section E. Ring Equivalents.
	The person of ordinary skill in the art would be motivated to modify the compound of Zhaowen et al. to replace the phenyl ring adjacent to the amide group with a thiophene ring as Patani et al. teach that the replacement is a classical bioisosteric replacement which has yielded active analogues in different series of compounds in the past.  With the results taught by Patani et al., there would be a reasonable expectation of success that the same change in the compound of Zhaowen et al. would yield a new compound with anti-cancer activity.
	Therefore, the claims are prima facie obvious.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of copending Application No. 17/090,160, published as US PGPUB 2021/0128589 in view of Patani et al. (Chemical Reviews, 1996, 3147-3176). 
The ‘160 application is drawn to the same compounds of the present invention with the exception that the thiophene group of the present claims is replaced by a phenyl group which may be ortho-substituted by RA and RB.  The definitions for the substituents in each claim 1 is the same with the exception that the ‘160 application also contains an additional substitution on their phenyl ring designated as RC.  Present method claims 21-26 are the same as method claims 23-28 of the ‘160 application.  
Patani et al. teach that the replacement of phenyl for thiophene as a classical bioisostere replacement results in analogues with retention of biological activity within different series of pharmacological agents.  See page 3158, Section E. Ring Equivalents.
The person of ordinary skill in the art with the knowledge from Patani et al. that phenyl and thiophene are bioisosteres of each other, would recognize that the compounds of the present claims and the compounds of the ‘160 application are obvious variants of one another.  Therefore, the present claims and those of the ‘160 application conflict.
	This is a provisional nonstatutory double patenting rejection.
Conclusion
	Claims 1-26 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626